COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-084-CV
 
THE
GOODACRE LIMITED                                                   APPELLANTS
PARTNERSHIP AND THE 
DAVID
BAGWELL COMPANY                                                                 
 
                                                   V.
 
BRADFORD
HOMES, INC.                                                        APPELLEE
                                                                                                        
                                               ----------
            FROM
THE 141st DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered  AAppellants=  Unopposed Motion to Dismiss Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the
appellants, for which let execution issue. 
See Tex. R. App. P. 43.4.
PER CURIAM
PANEL D:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED:  April 12, 2007




[1]See Tex. R. App. P. 47.4.